Citation Nr: 0005704	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-34 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for residuals of 
gunshot wound, right thigh, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970, from July to December 1972, and from June 1988 
to January 1991.  This appeal arises from July 1995 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Huntington, West Virginia, regional office 
(RO).  

In July 1997, a hearing was held in Huntington, West 
Virginia, before the Board of Veterans' Appeals (Board) 
member rendering this decision, who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(a) (West 1991).  

In November 1997, the Board remanded the case for additional 
development.  Subsequently, a September 1998 rating decision 
increased the evaluation of the veteran's service connected 
post-traumatic stress disorder (PTSD) from 30 to 50 percent 
disabling.  The veteran has continued to disagree with that 
evaluation.

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities will be addressed in the remand which follows 
this document.




FINDINGS OF FACT

1.  By rating decision in May 1992, the RO, denied service 
connection for a bilateral knee disorder essentially on the 
basis that such disorder was not shown to be related to 
service; the veteran did not appeal that decision.

2.  Evidence added to the record since the RO decision of May 
1992 is cumulative, does not indicate that the veteran has a 
chronic bilateral knee disorder which is related to service 
or to a service connected disability; and is not so 
significant that it must be considered in order to properly 
decide the merits of the veteran's claim.

3.  The veteran's PTSD is currently manifested by depression, 
irritability, sleep disturbances, and frequent nightmares 
which produce no more than considerable social and industrial 
impairment; occupational and social impairment with 
deficiencies in most areas is not shown.   

4.  Residuals of a right thigh gunshot wound (gsw) are 
manifested by no more than moderate muscle group (MG) XIV 
injury and by a tender and painful scar.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
veteran's claim for service connection for a bilateral knee 
disorder may not be reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Code 9411 (1995 & 1999).

3.  A 20 percent combined rating is warranted for residuals 
of a right thigh gsw, based on a 10 percent rating for tender 
and painful scar in addition to the 10 percent rating for MG 
XIV injury.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.     
§§ 4.25, 4.55, 4.56, 4.71a, Codes 5314, 7804 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Knee Disorder- New and Material Evidence

The RO, by rating decision dated in May 1992, denied service 
connection for a bilateral knee disorder.  The veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.  To reopen the claim, the veteran 
must submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

When the claim was denied in May 1992, the evidence of record 
showed no complaints or findings of a disorder of the 
veteran's knees during service.  On VA examinations in 
January 1971, March 1973 and August 1976, the veteran did not 
report any knee complaints, and there were no findings of 
knee pathology noted.  An October 1991 VA examination report 
noted a diagnosis of bilateral chondromalacia patella.  X-
rays of both knees were negative.  VA examination in March 
1992 found chondromalacia of patella.  

To be new and material, the evidence would have to 
objectively show that the veteran has a current chronic knee 
disorder which was present during service or which is 
attributable to an inservice event or a service connected 
disability.  

Relevant evidence received since the RO's May 1992 rating 
decision consists of:  a June 1995 private physician's report 
which noted that the veteran reported a history of injuring 
his knees after jumping 20 feet from a helicopter in Vietnam, 
with a diagnosis of patellofemoral lateral compression 
syndrome with lateral osteophyte shown in the right knee; a 
VA examination report dated in September 1995 which assessed 
minor degenerative changes of the right knee, probably not 
secondary to the gunshot wound (of the veteran's thigh); a 
December 1996 VA examination report that noted that the 
veteran may have internal derangement syndrome of the right 
knee, which the examiner would hesitate to say was directly 
secondary to the gunshot wound of the right thigh; and a VA 
examination report dated in July 1998 that showed right knee 
pain of unclear etiology, with normal physical examination 
and no clinically significant findings on objective study.  
The examiner noted that it was not likely that the thigh 
gunshot wound precipitated bilateral knee dysfunction, 
particularly in light of the lack of gross evidence of 
weakened movement, fatigability, deformity or atrophy.  

The medical evidence submitted since the May 1992 rating 
decision demonstrates current diagnoses of bilateral knee 
pathology.  The current diagnoses have not been objectively 
associated with the veteran's periods of service or his 
service connected right thigh gunshot wound.  The veteran has 
submitted his own hearing testimony and written statements to 
the effect that his knee disorder is the result of an injury 
during service in Vietnam and/or his service connected right 
thigh gunshot wound.  The etiology of a disorder is a medical 
question and the veteran, as a layperson, does not possess 
the expertise to make a medical determination.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  These statements are 
not supported by the objective evidence of record, which 
shows no knee injury or disability during service, and no 
nexus between the current knee findings and any event of 
service or service connected disability.

While the veteran has submitted various items of evidence 
since the May 1992 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence received since May 1992 does not objectively relate 
a current chronic knee disorder to service or to a service 
connected disability.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled its obligation to the veteran by informing him 
that the evidence does not show that any current knee 
disorder is attributable to service or to a service connected 
disability.  In this regard, the Board notes that while the 
relevant supplemental statements of the case have not 
specifically cited the provisions of 38 C.F.R. § 3.310 
pertaining to secondary service connection, the veteran and 
his representative have urged that the veteran's claim should 
be reopened on this basis, thereby indicating that they are 
familiar with this regulation.  Accordingly, the Board's 
consideration of the attempt to reopen the claim on both 
direct and secondary service connection bases results in no 
prejudice to the veteran.

Increased Ratings Claims

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  He 
alleges that the disabilities in question have worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All relevant 
facts needed to address these claims have been properly 
developed, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

PTSD

The veteran saw combat during service in Vietnam.  Service 
connection for PTSD was granted in May 1992.  A 30 percent 
rating was assigned from January 1991.  A rating decision in 
September 1998 increased the rating to 50 percent, effective 
from October 1995.  The veteran contends that he is entitled 
to a higher evaluation.

The veteran's service connected PTSD is rated under code 
9411.  New criteria for rating psychiatric disorders became 
effective November 7, 1996.  Under those criteria, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The current 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).

The veteran filed his claim for an increased evaluation in 
October 1995.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in October 1995, a 50 percent evaluation 
contemplated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).  
As the Board is unable to state that either the new or the 
old regulations are more favorable to the appellant in this 
particular case, his claim will be addressed under both.

A VA examination was conducted in December 1996.  The veteran 
reported that he was currently unemployed and married to his 
fifth wife.  He stated that he was laid off from his job as a 
nurse due to his inability to lift gurneys as a result of a 
shoulder injury.  He stated that he wakes up approximately 
three to four times per month because of nightmares.  He had 
had a few, "not drastic," flashbacks of military 
experiences.  He reported that he isolated himself; he 
currently lived by himself in a cabin in the woods.  He did 
not like crowds and was involved in no family functions.  The 
veteran reported problems with his temper and hypervigilance; 
he walked perimeter at night and checked his windows and 
doors.  He reported an exaggerated startle response.  The 
veteran reported only social drinking at this time.  On 
examination, he was casually groomed, candid, polite, and 
answered all questions readily.  His eye contact was alert, 
and his quality of speech was normal and relevant.  He was 
fully oriented and his memory was intact.  The veteran's mood 
was dysphoric, as he appeared depressed and irritable.  
Affect was flat.  He denied any current suicidal or homicidal 
ideation or psychotic symptoms.  Impulse control was 
contained, but he reported a history of being explosive.  
Insight and judgment were fair.  He reported nightmares and 
insomnia.  The diagnoses were PTSD and intermittent explosive 
disorder.  The Global Assessment of Functioning (GAF) score 
was 70.

At his hearing in July 1997, the veteran reported that he did 
not like crowds and was easily angered.  He stated that he 
had not worked since 1994 and that he was unable to obtain 
employment as a nurse since he could not stay on his feet 
long enough due to leg problems.  He attributed some of his 
inability to find work to his PTSD symptoms, but indicated 
that it was mainly due to his physical limitations.

On the most recent VA psychiatric examination in July 1998, 
the veteran was accompanied by his wife.  He reported that he 
was unemployed and lived with his wife of 13 years and their 
two daughters.  He also had three grown children from a 
previous marriage.  He stated that he was laid off from his 
employment as a nurse in 1994.  The veteran watched 
television, tinkered around the house, and occasionally mowed 
a small area of grass.  The veteran's wife accompanied him to 
the store since he had "the bad habit of running [his] 
mouth."  He did not belong to any veterans' groups or attend 
church.  His wife stated that she could not get him to visit 
her parents.  The veteran denied a drinking problem, and 
stated that he went fishing two or three times per year.  He 
complained of frequent nightmares, mood swings, cold sweats, 
and other somatic complaints.  The veteran disliked being 
around people and stated that he became irritable and 
verbally abusive.  He reported that he had a bad temper, but 
denied domestic violence.  He isolated himself as a means of 
maintaining control.  On examination, he was clean and well 
groomed.  He considered the examination repetitious and 
expressed his opinion with multiple foul words, although he 
did eventually cooperate with the examiner.  His speech was 
soft, coherent, and abundant with the use of foul language.  
His thoughts were goal directed, and he denied any suicidal 
ideas and audiovisual hallucinations.  He admitted to 
frustration and mistrustfulness, but there was no evidence of 
clear-cut delusions.  Affect was full, mood was labile and 
cognitive functions were grossly preserved.  The diagnosis 
was PTSD.  The GAF score assigned was 52.

The medical evidence of record has noted irritability, 
depression, sleep disturbances, and war-related nightmares 
associated with the veteran's service connected PTSD.  He is 
not currently working; however, this is due in large part to 
his physical limitations.  In fact, the veteran was laid off 
from his job as a nurse in 1994 due to a shoulder disorder, 
and has testified that he has been unable to obtain further 
employment as a nurse due to inability to be "on his feet" 
all day.  The Board finds that the veteran's service 
connected psychiatric disability now most closely meets the 
criteria for a 50 percent rating under the new regulations.  
Those criteria include:  occupational and social impairment 
with reduced reliability and productivity due to:  
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, which the veteran manifests.  He continues to 
have a positive relationship with his wife and young 
children.  The current symptoms of PTSD do not include 
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships, 
which are contemplated for a 70 percent evaluation.  
38 C.F.R. Part 4, Code 9411 (1999).

Considering the veteran's claim for increase under the 
regulations in effect at the time the claim was filed, the 
Board notes that the recent examination findings do show 
considerable social and industrial impairment due to PTSD.  
However, the severe level of impairment necessary for a 70 
percent evaluation is not shown.  As noted above, the veteran 
is able to maintain a significant relationship with his wife 
and children, and his lack of activity is, at least in part, 
attributable to physical limitations rather than to PTSD.  
Furthermore, a 100 percent evaluation clearly is not 
warranted.  The record does not show gross repudiation of 
reality, virtual isolation in the community, or demonstrable 
inability to retain employment as a result of the PTSD, 
alone.  While the veteran is apparently unable to work, the 
evidence indicates that this level of functional impairment 
is attributable to a combination of serious physical factors, 
in addition to the PTSD.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent under either the old or the new regulations governing 
the rating of psychiatric disorders.  The preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to resolve in the veteran's favor.  38 C.F.R. § 3.102.

Right Thigh GSW

The veteran suffered an accidental, self-inflicted gsw to the 
right thigh during service in November 1988.  Service 
connection for residuals, gsw, right thigh was granted in May 
1992, and a 10 percent evaluation was assigned.  That rating 
has remained in effect.  The veteran contends that he is 
entitled to a higher rating.

As a preliminary matter, it is noteworthy that the 
regulations pertaining to ratings of muscle injuries were 
revised, effective in June 1997, while this appeal was 
pending.  Inasmuch as there were no substantive changes to 
the criteria applicable in the instant case, for expediency 
references herein will be to the "new" criteria only.  

For muscle damage of the anterior thigh group (Group XIV, 
Diagnostic Code 5314), the Rating Schedule provides a 10 
percent rating for a moderate residual disability; a 30 
percent rating for a moderately severe residual disability; 
and a 40 percent rating for a severe residual disability.  38 
C.F.R. § 4.73, Diagnostic Code 5314.  Characteristics of 
"moderate," "moderately severe," etc. muscle injury are set 
forth in 38 C.F.R. § 4.56:


Moderate disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.
Severe disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function . . .

38 C.F.R. § 4.56(d) (1999).  The cardinal signs or symptoms 
of muscle disability as defined in subsection (c) of section 
4.56 are "loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (1999).

A November 1988 emergency room record shows that the veteran 
was admitted for treatment of a self-inflicted gsw sustained 
while hunting.  The entrance site was at the proximal lateral 
aspect of the thigh with some involvement of superficial 
muscles.  The exit was at the distal lateral thigh.  There 
was no bony damage or nerve involvement.  There was mild 
swelling at the lateral aspect of the thigh.  The entrance 
and exit wounds were debrided and dressed.  A follow-up 
record dated later in November 1988 indicates that there was 
subcutaneous injury only, with no evidence of significant 
further problems.  In December it was noted that the wound 
was granulating in all areas and looked healthy.  In early 
1989 the wound was virtually healed, with some numbness.  In 
May 1989, the veteran was seen for complaints of a burning-
like pain sensation at the wound scar.  

A VA examination was conducted in September 1995.  The 
veteran reported pain and tenderness in the right lateral 
thigh.  On examination, the veteran walked with a limp on the 
right.  There was an approximately 25 centimeter long scar on 
the lateral aspect of the right thigh, extending from the 
superior portion of the thigh all the way down to 
approximately the knee.  It was one-half to one centimeter 
wide and tender throughout its entirety.  No paresthesia was 
noted.  There appeared to be no involvement of the underlying 
muscle tissue that the examiner could determine, and no 
difference in the circumference of the thighs.  The 
assessment was superficial laceration wound of the right 
lateral thigh, secondary to gunshot wound.  

On VA examination in May 1996, the veteran reported pain and 
burning in the thigh and knee area.  The examiner noted a 9.5 
centimeter, well-healed, flesh-colored scar on the proximal 
aspect of the right lateral thigh, and a 10 centimeter wound 
of exit at the distal lateral right thigh, well-healed, 
flesh-colored, and nontender.  There were no paresthesias 
noted.  Circumferences of the thighs were equal.  There was 
no tissue loss.  The examiner noted proximal to distal 
penetration of the right vastus lateralis muscle.  There were 
no adhesions, damage to tendons, muscle herniation, sensory 
or motor deficits shown.  The veteran complained of pain with 
any use of the right lower extremity.  The impression was 
status post gunshot wound, right lateral thigh.

On VA examination in December 1996, the veteran reported 
muscle spasms four times per week, which occurred at rest and 
lasted from 45 minutes to an hour.  He also reported pain and 
paresthesia associated with the right thigh wound.  On 
examination, there was a nine inch linear scar extending from 
the mid-proximal portion of the thigh laterally, extending 
all the way down to just above the right knee.  The scar was 
up to one inch wide.  There was an approximately one 
centimeter depression of the scar.  The scar was fairly 
tender and caused wincing and grimacing to palpation.  There 
was an overlying paresthesia above the scar.  There was no 
other evidence of neurological dysfunction, and no evidence 
of any vascular or circulatory abnormality.  There was a 
slight amount of muscle atrophy in the lateral portion of the 
quadriceps musculature along the right lateral thigh.  
Approximately five percent of the vastus lateralis was 
affected.  The examiner noted that this amounted to 
approximately one to two percent of the total thigh 
musculature at most.  This was only noticeable as a 
flattening of the muscle itself with some slight depression 
into the muscle along the linear scar, approximately one 
centimeter at most.  There was no direct or frank muscle 
herniation.  There was full range of motion of the right hip, 
with complaints of pain in the thigh.  Flexion of the right 
knee was limited, although the examiner noted that the 
veteran had somewhat of an over exaggerated pain response 
during the examination.  The assessment was gunshot wound, 
right lateral thigh. 

On the most recent VA examination in July 1998, the examiner 
described a gutter that could barely be seen with flexion of 
the thigh muscles.  There was a palpable trough, and a defect 
noted in the muscle in the region of the gutter.  The thighs 
were of equal circumference, and the incisions were well-
healed.  There was no subcutaneous adherence, or muscle 
atrophy or asymmetry.  There was no gross evidence of 
weakened movement, fatigability, or deformity noted.  The 
assessment was status post gunshot wound, right thigh.  

The evidence does not show a muscle injury of more than 
moderate degree.  There were no fracture, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  There is no evidence of any bone, nerve, or 
circulatory pathology.

While there was an indication of a small loss of right thigh 
muscle substance, as contemplated in the evaluation for a 
moderate muscle injury, the veteran has never exhibited the 
symptoms noted in the criteria for moderately severe or 
severe muscle injuries such as "indications on palpation of 
loss of deep fascia, or normal firm resistance of muscles 
compared with sound side," or "ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track," "soft flabby muscles in wound area," or swelling and 
hardening of the muscle abnormally in contraction.  Right 
thigh circumference has been consistently equal to that of 
the left.  VA examiners have noted no significant restriction 
of function due to the muscle injury.  Accordingly, the 
veteran's muscle injury residuals of a right thigh gsw are 
appropriately rated as no more than 10 percent disabling. 
A 10 percent rating is assigned for superficial scars which 
are poorly nourished with repeated ulceration or for 
superficial scars which are tender and painful on objective 
demonstration.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Codes 
7803, 7804.  Although the regulations prohibit the evaluation 
of the same disability under various diagnoses (See 38 C.F.R. 
§ 4.14), residuals of an injury causing separate and distinct 
impairment may be assigned separate ratings.  In light of the 
examination findings of tenderness on palpation of the 
veteran's right thigh scar causing disability not recognized 
by Code 5314, the Board finds that the veteran's residuals of 
a right thigh gsw consisting of a scar warrant a separate 10 
percent rating under Code 7804.  The controlling regulation 
38 C.F.R. § 4.55(a) prohibits a separate peripheral nerve 
rating for the sensory loss noted on examination.  When the 
10 percent rating for MG XIV is combined with the 10 percent 
rating for the tender scar, the resulting rating is 20 
percent.  38 C.F.R. § 4.25.


ORDER

The appeal to reopen a claim of service connection for a 
bilateral knee disorder is denied.

A rating in excess of 50 percent for PTSD is denied.

A 20 percent combined rating for residuals of a right thigh 
gsw, based on a 10 percent rating for tender scar in addition 
to the 10 percent rating for MG XIV injury, is granted, 
subject to the regulations governing payment of monetary 
awards.


REMAND

The veteran also contends that he is unable to work as a 
result of his service connected disabilities.  In light of 
the above grant of an additional 10 percent evaluation for 
the service connected gunshot wound, right thigh, based on a 
tender scar, the RO must reconsider whether the veteran meets 
the criteria for a total rating based on individual 
unemployability.  In this regard, it is noteworthy that he 
now meets the schedular criteria under 38 C.F.R. § 4.16(a).  
In addition, he indicated at his VA examination in July 1998 
that he was found disabled by the Social Security 
Administration (SSA).  The records before the SSA 
administrative law judge (ALJ), as well as the decision 
itself, are not in the claims folder and should be obtained.

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a).  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from SSA the 
complete evidentiary record considered in 
the veteran's award of disability 
benefits by that agency.  

2.  Following the above, any additional 
development deemed necessary for 
readjudication of the issue of a total 
rating based on individual 
unemployability should be accomplished.  
The RO should readjudicate the claim for 
an individual unemployability total 
rating taking into account the above 
grant of an increased rating for the 
veteran's right thigh gsw residuals.

If the claim remains denied, an appropriate supplemental 
statement of the case should be issued, and the veteran and 
his representative should be afforded the opportunity to 
respond.  Thereafter, and if otherwise appropriate, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



